
	
		I
		112th CONGRESS
		1st Session
		H. R. 725
		IN THE HOUSE OF REPRESENTATIVES
		
			February 15, 2011
			Mr. Ryan of Ohio
			 introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To designate the facility of the United States Postal
		  Service located at 4865 Tallmadge Road in Rootstown, Ohio, as the Marine
		  Sgt. Jeremy E. Murray Post Office.
	
	
		1.Marine Sgt. Jeremy E. Murray
			 Post Office
			(a)DesignationThe facility of the United States Postal
			 Service located at 4865 Tallmadge Road in Rootstown, Ohio, shall be known and
			 designated as the Marine Sgt. Jeremy E. Murray Post
			 Office.
			(b)ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the facility referred
			 to in subsection (a) shall be deemed to be a reference to the Marine
			 Sgt. Jeremy E. Murray Post Office.
			
